 1 HEATHER E. WILLIAMS, Bar #122664
   Federal Defender
 2 ERIN SNIDER, Bar #304781
 3 CHARLES LEE, Bar #221057
   Assistant Federal Defenders
 4 Designated Counsel for Service
   2300 Tulare Street, Suite 330
 5 Fresno, California 93721-2226
   Telephone: (559) 487-5561
 6
 7 Counsel for Defendant
   CRAIG SHULTS
 8
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                 )   Case No. 1:17-cr-00136-LJO-SKO
13                                             )
                      Plaintiff,               )
14                                             )   ORDER CONDITIONALLY GRANTING
            vs.                                )   APPLICATION FOR SUBPOENAS DUCES
15                                             )   TECUM PURSUANT TO FED. R. CRIM. P.
     CRAIG SHULTS,                             )   17(c)
16                                             )
                       Defendant.              )   Judge: Hon. Lawrence J. O’Neill
17                                             )
                                               )
18                                             )

19
20
            Defendant Craig Shults’s Application for Subpoena Duces Tecum is hereby
21
     CONDITIONALLY granted pursuant to Federal Rule of Criminal Procedure 17(c). The Court
22
     authorizes the issuance of subpoenas duces tecum to the Custodian of Records for Taft
23
     Correctional Institution, 1500 Cadet Road, Taft, CA 93268, and the Custodian of Records for
24
     Englewood Federal Correctional Institution, 9595 West Quincy Avenue, Littleton, CO 80123 for
25
     production of all emails received or sent by William Knox (Reg. No. 67093-112) for the time
26
     period from September 1, 2016, through June 30, 2018. HOWEVER, the CONDITION IS:
27
     subpoenas must make it clear that the documents are to be sent DIRECTLY TO THE COURT
28
     and NOT to Defense Counsel. The Court will review the documents IN CAMERA to make
1 certain that irrelevant, possibly confidential/privileged (attorney-client)(patient-physician, etc)
 2 information is not included in the rather broad request. The Court will move quickly on getting
 3 the In Camera Inspection done.
 4
 5 IT IS SO ORDERED.
 6
         Dated:        December 3, 2018                    /s/ Lawrence J. O’Neill _____
 7                                                  UNITED STATES CHIEF DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Shults / Application, Points and Authorities
     And Declaration for SDT                          2
